

	

		II

		109th CONGRESS

		1st Session

		S. 1881

		IN THE SENATE OF THE UNITED STATES

		

			October 18, 2005

			Mrs. Feinstein (for

			 herself, Mrs. Boxer, and

			 Mr. Ensign) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To require the Secretary of the Treasury to mint coins in

		  commemoration of the Old Mint at San Francisco, otherwise known as the

		  Granite Lady, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 San Francisco Old Mint Commemorative

			 Coin Act.

		2.FindingsCongress finds the following:

			(1)The Granite Lady

			 played an important role in the history of the Nation.

			(2)The San Francisco

			 Mint was established pursuant to an Act of Congress of July 3, 1852, to convert

			 miners’ gold from the California gold rush into coins.

			(3)The San Francisco

			 Old Mint Building was designed by architect A.B. Mullett, who also designed the

			 United States Treasury Building and the Old Executive Office Building.

			(4)The solid

			 construction of the Granite Lady enabled it to survive the 1906 San Francisco

			 earthquake and fire, making it the only financial institution that was able to

			 operate immediately after the earthquake as the treasury for disaster relief

			 funds for the city of San Francisco.

			(5)Coins struck at

			 the San Francisco Old Mint are distinguished by the S mint

			 mark.

			(6)The San Francisco

			 Old Mint is famous for having struck many rare, legendary issues, such as the

			 1870–S $3 coin, which is valued today at well over $1,000,000, and the 1894–S

			 dime which is comparatively rare.

			(7)The San Francisco

			 Old Mint Commemorative Coin will be the first commemorative coin to honor a

			 United States mint facility.

			3.Coin

			 specifications

			(a)DenominationsNotwithstanding

			 any other provision of law, and in commemoration of the San Francisco Old Mint,

			 the Secretary of the Treasury (hereafter in this Act referred to as the

			 Secretary) shall mint and issue the following coins:

				(1)$5

			 gold coins.—Not

			 more than 100,000 $5 coins, which shall—

					(A)weigh 8.359

			 grams;

					(B)have a diameter

			 of 0.850 inches; and

					(C)contain 90

			 percent gold and 10 percent alloy.

					(2)$1

			 silver

			 coins.—Not more than 500,000 $1 coins, which shall—

					(A)weigh 26.73

			 grams;

					(B)have a diameter

			 of 1.500 inches; and

					(C)contain 90

			 percent silver and 10 percent copper.

					(b)Legal

			 tenderThe coins minted under this Act shall be legal tender, as

			 provided in section 5103 of title 31, United States Code.

			(c)Numismatic

			 itemsFor purposes of sections 5134 and 5136 of title 31, United

			 States Code, all coins minted under this Act shall be considered to be

			 numismatic items.

			4.Design of

			 coins

			(a)Design

			 requirements

				(1)In

			 generalThe design of the coins minted under this Act shall be

			 emblematic of the San Francisco Old Mint Building, its importance to California

			 and the history of the United States, and its role in rebuilding San Francisco

			 after the 1906 earthquake and fire.

				(2)Designation and

			 inscriptionsOn each coin minted under this Act, there shall

			 be—

					(A)a designation of

			 the value of the coin;

					(B)an inscription of

			 the year 2006; and

					(C)inscriptions of

			 the words Liberty, In God We Trust, United

			 States of America, and E Pluribus Unum.

					(b)SelectionThe

			 design for the coins minted under this Act shall be—

				(1)selected by the

			 Secretary, after consultation with the Commission of Fine Arts, and the Board

			 of the San Francisco Museum and Historical Society; and

				(2)reviewed by the

			 Citizens Coinage Advisory Committee.

				5.Issuance of

			 coins

			(a)Quality of

			 coinsCoins minted under this Act shall be issued in uncirculated

			 and proof qualities.

			(b)Mint

			 facilityThe coins authorized under this Act shall be struck at

			 the San Francisco Mint, to the greatest extent possible.

			(c)Period for

			 issuanceThe Secretary may issue coins minted under this Act only

			 during the 1-year period beginning on January 1, 2006.

			6.Sale of

			 coins

			(a)Sale

			 priceThe coins issued under this Act shall be sold by the

			 Secretary at a price equal to the sum of—

				(1)the face value of

			 the coins;

				(2)the surcharge

			 provided in section 7(a) with respect to such coins; and

				(3)the cost of

			 designing and issuing the coins (including labor, materials, dies, use of

			 machinery, overhead expenses, marketing, and shipping).

				(b)Bulk

			 salesThe Secretary shall make bulk sales of the coins issued

			 under this Act at a reasonable discount.

			(c)Prepaid

			 orders

				(1)In

			 generalThe Secretary shall accept prepaid orders for the coins

			 minted under this Act before the issuance of such coins.

				(2)DiscountSale

			 prices with respect to prepaid orders under paragraph (1) shall be at a

			 reasonable discount.

				7.Surcharges

			(a)In

			 generalAll sales of coins minted under this Act shall include a

			 surcharge as follows:

				(1)A surcharge of

			 $35 per coin for the $5 coin.

				(2)A surcharge of

			 $10 per coin for the $1 coin.

				(b)DistributionSubject

			 to section 5134(f) of title 31, United States Code, all surcharges received by

			 the Secretary from the sale of coins issued under this Act shall be promptly

			 paid by the Secretary to the San Francisco Museum and Historical Society for

			 the purposes of rehabilitating the Historic Old Mint in San Francisco as a city

			 museum and an American Coin and Gold Rush Museum.

			(c)AuditsThe

			 San Francisco Museum and Historical Society shall be subject to the audit

			 requirements of section 5134(f)(2) of title 31, United States Code, with regard

			 to the amounts received under subsection (b).

			

